Citation Nr: 1045867	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  05-13 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a torn quadriceps 
tendon of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This case comes to the Board of Veterans' Appeals (Board) from a 
July 2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO).  That decision determined that new and 
material evidence was not received to reopen a claim for service 
connection for torn quadriceps tendon of the right knee and 
granted service connection for PTSD, assigning a 10 percent 
effective February 2003.  The Veteran disagreed with the denial 
of the right knee claim and with both the effective date of the 
award of service connection for PTSD and the 10 percent 
evaluation.  An April 2004 rating action assigned August 12, 2002 
as the proper effective date for the award of service connection 
for PTSD, representing a total grant of that issue.  The Veteran 
continues to disagree with the evaluation assigned for PTSD.  He 
filed a timely appeal to the Board.

The Board notes that in a November 2002 rating decision, the RO 
denied the Veteran's claim for service connection for torn 
quadriceps tendon of the right knee.  He was notified of this 
determination and of his right to appeal by a letter dated later 
that month.  In February 2003, prior to the expiration of the 
appeal period, the Veteran submitted additional argument 
concerning his right knee claim.  A July 2003 rating action 
concluded that new and material evidence was not received, and 
the claim for service connection for torn quadriceps tendon of 
the right knee remained denied.  He submitted a notice of 
disagreement with that specific decision in September 2003, along 
with evidence supporting his claim for service connection.  The 
statement of the case issued in January 2005 considered the claim 
on the merits.  

When new evidence is received prior to the expiration of the 
appeal period, that evidence must be considered to have been 
filed in connection with the earlier claim.  See 38 C.F.R. § 
3.156(b) (2010); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. 
Cir. 2007) (a claim becomes final and subject to a motion to 
reopen only after the period for appeal has run, and any interim 
submissions before finality must be considered by the VA as part 
of the original claim).  Accordingly, the claim for service 
connection for torn quadriceps tendon of the right knee must be 
considered on the merits.  .

The case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.


REMAND

While further delay is regrettable, additional development is 
needed before action can be taken on the claims.

The Veteran asserts service connection is warranted for torn 
quadriceps tendon of the right knee.  He argues he injured the 
tendon when his left knee gave way and he fell.  The Board notes 
that service connection is in effect for postoperative residuals 
of a bayonet wound of the left knee and for traumatic arthritis 
of the left knee.  

In a statement dated February 2003, M. E. Fiorina, M.D., a 
private physician, related he saw the Veteran in May 2002, the 
day after his left knee reportedly gave out, causing him to fall 
down his steps on his right knee.  Although some of his records 
have been associated with the claims folder, no records from May 
2002 have been received.  The Board notes the Veteran underwent 
magnetic resonance imaging of the right knee in May 2002, and 
this test was ordered by Dr. Fiorina.  

Surgery on the knee was performed in May 2002, and was done at 
Allegheny General Hospital.  The operation report is the only 
medical record concerning the surgery, and it is not clear 
whether the Veteran was admitted to the hospital.  Any additional 
records should be requested.  

In addition, the Board notes that in an October 2004 statement, 
the Veteran's son related he was a surgical technician in 
service.  He stated that the Veteran called him after the injury 
and he took him to the Allegheny General emergency room, where he 
was told he had torn his tendon.  He added the surgery was 
performed about ten days later.  The report of this emergency 
room visit is not in the claims folder.  

With respect to the claim for an increased rating for PTSD, the 
Board notes that the Veteran was last afforded a psychiatric 
examination by the VA in April 2003.  That examination diagnosed 
PTSD, of moderate intensity.  The examiner assigned a Global 
Assessment of Functioning score of 65.  VA outpatient treatment 
records show the Veteran was seen on various occasions between 
2005 and 2009.  It was noted in June 2005 that the war in Iraq 
was stirring up memories concerning his experiences in Vietnam, 
and this had proven to be very disturbing to him.  In February 
2009, the Veteran related his PTSD symptoms waxed and waned.  The 
diagnostic impression was PTSD, of moderate severity.  The 
examiner assigned a Global Assessment of Functioning score of 50.

The United States Court of Appeals for Veterans Claims has also 
held that where the Veteran claims that a disability is worse 
than when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, the VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  This evidence suggests his symptoms might have 
increased in severity.  Under 38 C.F.R. § 3.326(a) (2010), a VA 
examination will be authorized where there is a possibility of a 
valid claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Accordingly, 
the case is REMANDED to the RO/AMC for action as follows:

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from whom 
he has received treatment for PTSD since 
April 2003.  After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran.  In addition, 
request VA mental health treatment records 
dating since December 2009 from the VA 
medical center in Butler, Pennsylvania.  

2.  Contact the Veteran and ask that he 
complete the necessary authorizations for 
release of treatment records dated in May 
2002 from Dr. Fiorina, from the orthopedist 
who treated him that month for his right 
knee injury, and from Allegheny General 
Hospital, to include the emergency room 
report.  After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of those treatment records.

3.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The claims file must be provided to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examination report should include a detailed 
account of all psychiatric pathology found 
to be present as well as a mental status 
examination.  All tests or studies deemed 
necessary should be conducted, and the 
results should be reported in detail.  The 
examiner should assign a Global Assessment 
of Functioning score for the Veteran's 
service-connected PTSD.

4.  If appropriate based on the evidence 
received, schedule a VA examination to 
determine the nature and etiology of the 
torn quadriceps tendon of the Veteran's 
right knee.  All necessary tests should be 
performed.  The claims file must be provided 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should be requested to furnish an 
opinion concerning whether it is at least as 
likely as not (50 percent probability) that 
the Veteran's service-connected left knee 
disability caused or aggravated (permanently 
worsened the underlying disorder beyond its 
normal course) the torn quadriceps tendon of 
the right knee.  If aggravation occurred, 
the examiner should quantify, if possible, 
the extent to which the disability was 
aggravated.  The rationale for any opinion 
expressed should be set forth.  

5.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claims may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).





